DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on February 8, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0026] and [0093], the word “Illuminant” should not be capitalized; instead it should be “illuminant”.
In paragraph [0050], the term “phochemical” should be “photochemical”.
In paragraph [0099], the term “iside” should be “inside”.
In paragraph [0173], the last sentence should end with a period.
In paragraph [0177], the sentence “In this case, the hollow rod can also be regarded as a light-emitting rod 15a, although it does not itself emit light, but the light-emitting fibers 15b.” is not complete. The sentence should be phrased “In this case, the hollow rod can also be regarded as a light-emitting rod 15a, although it does not itself emit light, but the light-emitting fibers 15b do emit light.” 
In paragraph [0193], the term “electocyclic reactions” should be “electrocyclic reactions”.
In paragraph [0201], the term “comrise” should be “comprise”.


Drawings
The drawings are objected to because:
Fig. 9b is not included in the drawings, though it is mentioned in paragraph [0089] of the instant specification.
In paragraphs [0098] and [0099], element “T” is not shown in the drawings.
In paragraph [0117], “container bottom 1” should be “container bottom 1’ ”.
In paragraphs [0128]-[0130], there is an element 15b “light guide”, but Fig. 3 does not include element 15b.
In paragraph [0154], the term “ lid” ” should be “lid 1” ”.
In paragraph [0157], there is an element 15b “light guides”, but Fig. 5 does not include element 15b.
In paragraph [0161], there is an element 17m “container inner wall structure”, but Fig. 6b does not include element 17m, only element 17.
Fig. 9a includes element “D” near the top of the drawing; Examiner is unsure as to what this refers to.
In paragraph [0175], Fig. 9b and its corresponding elements are referred to, but Fig. 9b is not in the drawings.
On the last page of the specification, element “T” is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, “such that the the photochemical reaction” should be “such that the photochemical reaction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in particular” (seen twice in the claim) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “the illuminant-receiving pocket” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminant-receiving pockets, possibly more from claim 1.
Claim 5 recites the limitation “the illuminant opening” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminant openings, possibly more from claim 1.
Regarding claim 6, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “the illuminant” in line 2. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 1.
Claim 9 recites the limitation “the illuminant” in line 7. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 1.
Claim 10 recites the limitation “the illuminant” in line 2. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 9, which is dependent on claim 1.
Claim 11 recites the limitation “the illuminant” in line 5. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 9, which is dependent on claim 1.
Dependent claims 2-11 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (WO 2010/115655), from the Information Disclosure Statement.
Regarding claim 1, Flynn discloses a container (paragraph [0028]; Fig. 1, element 10) in particular a container (paragraph [0028]; Fig. 1, element 10) of a bioreactor (abstract), with a container interior (paragraph [0028]; Fig. 1) designed for filling with a medium (paragraphs [0009]-[0010] and [0024]) which comprises a photoreactive substance (paragraph [0023]), for at least partially triggering at least one photochemical reaction (paragraph [0010]), in particular a photosynthesis (paragraph [0010]) of the photoreactive substance (paragraph [0023]), comprising:
	a container casing (paragraph [0028]; Fig. 1, element 10) surrounding the container interior (paragraph [0028]; Fig. 1) and having at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) for introducing at least one illuminant (paragraph [0036]) through the container casing (paragraph [0028]; Fig. 1, element 10) into an area of the container interior (paragraph [0028]; Fig. 1); and
	at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f), at least partially transparent (paragraph [0035]) for electromagnetic radiation (paragraphs [0035]-[0036]), which is arranged on the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) at least partially within the container interior (paragraph [0028]; Fig. 1) and is designed to at least partially receive the at least one illuminant (paragraph [0036]) from an outside (paragraph [0032] “exterior”) through the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80), so that the medium (paragraphs [0009]-[0010] and [0024]) can be irradiated at least partially (paragraphs [0036]-[0037]) by the at least one illuminant (paragraph [0036]) such that the photochemical reaction (paragraph [0010]) of the photoreactive 
	wherein the at least one illuminant (paragraph [0036]) is isolated (paragraph [0035]) from the medium (paragraphs [0009]-[0010] and [0024]) by the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f).
Regarding claim 5, Flynn discloses that the illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is designed to at least partially receive at least one light source (paragraph [0036]) from the outside (paragraph [0032] “exterior”) through the illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80).
Regarding claim 7, Flynn discloses that the container (paragraph [0028]; Fig. 1, element 10) is sterilizable (paragraph [0025], “in-situ cleaning means such as UV (ultra violet)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655).
Regarding claim 2, Flynn discloses that the container casing (paragraph [0028]; Fig. 1, element 10) comprises a container wall (paragraph [0028]), a container bottom (Fig. 1 and paragraph [0028] “closed or sealed”) and a container lid (Fig. 1 and paragraph [0028] and [0033] “closed or sealed”) wherein the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) is formed in the container lid (Fig. 1 and paragraphs [0028] and [0033] “closed or sealed”).

    PNG
    media_image1.png
    625
    709
    media_image1.png
    Greyscale

	Flynn does not disclose a removable container lid, however, Flynn does disclose that the container can be closed or sealed (paragraph [0028]) and that there is a top side to the container (paragraph [0033]).
	In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of Flynn’s photobioreactor to be removable in order to access the internal compartment of the photobioreactor to aid in filling with media, or to aid in cleaning the photobioreactor after use.
	Furthermore, regarding this limitation, absent unexpected results, separable parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).
	Regarding claim 3, Flynn discloses that the container (paragraph [0028]; Fig. 1, element 10) is a container (paragraph [0028]; Fig. 1, element 10) of a bioreactor (abstract).
	Flynn does not disclose that the container is a disposable container of a bioreactor.

	Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of plastic in order to easily dispose of the bioreactor, similarly to pharmaceutical processes where plastic components are used, for a single-use to eliminate issues with contamination that may result from incomplete cleaning.
Despite the damage that may incur while using plastics or glass (Flynn paragraph [0003]), Flynn both describes using plastics in the prior art (paragraph [0003]) and PTFE in Flynn’s invention (Flynn, paragraph [0028]). The idea of using plastic to make containers, even bioreactors, is known.
	Regarding claim 4, Flynn discloses that the container (paragraph [0028]; Fig. 1, element 10) is a container (paragraph [0028]; Fig. 1, element 10), in particular a container bioreactor (abstract).
	Flynn does not disclose that the container is a reusable container, in particular a reusable container bioreactor.
However, regarding the limitation “reusable” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Flynn would be fully capable of being reusable given that the container could be made out of any material required (Flynn, paragraph [0028]).

Despite the damage that may incur while using plastics or glass (Flynn paragraph [0003]), Flynn both describes using glass in the prior art (paragraph [0003]) and PTFE in Flynn’s invention (Flynn, paragraph [0028]). The idea of using glass to make containers, even bioreactors, is known.
	Regarding claim 6, Flynn discloses that the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is formed of a transparent plastic (paragraph [0035]) and the container casing (paragraph [0028]; Fig. 1, element 10) can be made out of any material required (paragraph [0028]). 
Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of the same transparent plastic of the illuminant-receiving pocket in order to receive light from outside of the bioreactor in addition to the light provided by the illuminant.
Regarding the limitation, “preferably in one piece”, absent unexpected results, integrated parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) as applied to claim 1, in view of Lee (KR 2000/0046481) (machine translation).
Regarding claim 8, Flynn does not disclose a rod-shaped element, wherein the illuminant is arranged on the rod-shaped element by means of a winding.
	Lee discloses a rod-shaped element (Fig. 4, element 7 “inner conduit”), wherein the illuminant (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle” and “high efficiency light source 11 is installed at the end of the optical fiber bundle”) is arranged on the rod-shaped element (Fig. 4, element 7 “inner conduit”) by means of a winding (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle 12 is wound along the outer surface of the inner conduit 7”).
	In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor lighting of Flynn with the photobioreactor lighting of Lee in order to provide an illuminator that is wound along a rod-shaped structure inside the photobioreactor so that the high efficiency light source can be outside the photobioreactor while still illuminating the inside of the photobioreactor via an optical fiber light guide.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) as applied to claim 1, in view of Zaglio (WO 2012/077081).
	Regarding claim 9, Flynn discloses a container interior (paragraph [0028]; Fig. 1) designed for filling with a medium (paragraphs [0009]-[0010] and [0024]) comprising at least one photoreactive substance (paragraph [0023]), and designed for at least partially triggering at least one photochemical reaction (paragraph [0010]).
	Flynn does not disclose a stirring element having a stirring shaft with a stirring shaft cavity and an at least partially transparent stirring shaft wall,

	In the analogous art of agitators in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Flynn to include the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding the phrase “into the container interior and can trigger the photochemical reaction of the photoreactive substance of the medium” all these structures have already been claimed under Flynn. It would have been obvious to one skilled in the art before the effective filing date to modify Flynn’s container interior to contain the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding claim 10, Flynn discloses that the illuminant comprises a light source (paragraph [0036]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Zaglio (WO 2012/077081) as applied to claim 9, further in view of Garnier (US 2016/0046899).
Regarding claim 11, Flynn discloses a container casing inner surface (paragraph [0016]) that comprises a container inner wall structure (paragraph [0016]).
Flynn does not disclose a container inner wall structure designed to form a surface enlarged with respect to an unstructured smooth container casing inner surface and to receive the illuminant on or in the container inner wall structure; and or influence a flow profile of a medium in the container interior.
Garnier discloses a container inner wall structure (paragraph [0024] “baffles”) designed to form a surface enlarged with respect to an unstructured smooth container casing inner surface (paragraph [0037], “tank”) and to receive the illuminant (paragraph [0024] “LEDs”) on or in the container inner wall structure (paragraph [0024] “implanted on the faces of the baffles”); and or influence a flow profile (paragraph [0016]) of a medium (paragraph [0015]) in the container interior (paragraph [0017] “volume of the tank”).
In the analogous art of bioreactors with illumination, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Flynn with the internal structures of Garnier in order to allow light to be irradiated into the tank while simultaneously eliminating vortices within the tank (Garnier, paragraph [0016]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walter (WO 2012/098031) – This invention is a photobioreactor with illuminants in moldings.
Dauth (US 2010/0190227) – This invention is a photobioreactor with LED molded parts.
Schenck (US 5,753,106) – This invention is a photoreactor.
Craigie (US 2003/0059932) – This invention is a photobioreactor with a set of lateral light sources.
Brod (US 2012/0282677) – This invention is a photobioreactor with light guides wound on rotor arms.
Dimanshteyn (US 7,824,904) – This invention is a photobioreactor with a rotating mixing system that comprises a light emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799